574 S.E.2d 288 (2003)
265 Va. 1
PRO-FOOTBALL, INC., t/a Washington Redskins and Gulf Insurance Company
v.
Jeffrey A. UHLENHAKE.
Record No. 020343.
Supreme Court of Virginia.
January 10, 2003.
Benjamin J. Trichilo (Trichilo, Bancroft, McGavin, Horvath & Judkins, on briefs), Fairfax, for appellants.
Gerald Herz (Andrew S. Kasmer, on brief), Greenbelt, Maryland, for appellee.
*289 Amici curiae: National Football League Players Association, et al. (Jeffrey R. Walsh; John F. Henning, III; J. Hunt Brasfield; Ashcraft & Gerel, on brief), in support of appellee.
Present: All the Justices.
PER CURIAM.
In this appeal, the Court reviews a judgment of the Court of Appeals of Virginia which affirmed an award of the Virginia Workers' Compensation Commission. Pro-Football, Inc. v. Uhlenhake, 37 Va.App. 407, 558 S.E.2d 571 (2002). While several issues were before the Court of Appeals, the only assignment of error before us is as follows: "The Court of Appeals departed from precedent and expanded the standard for compensability under the Workers' Compensation Act by deleting the requirement that an accidental injury must be unusual and unexpected."
The Court of Appeals held that "[t]he commission correctly ruled that professional football players are not exempt from the coverage of the [Workers' Compensation] Act when they suffer injuries in the game they are employed to perform." Id. at 417, 558 S.E.2d at 576.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that court's judgment insofar as it pertains to the assignment of error before this Court.
Affirmed.